DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 10/11/2019.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application PCT/US19/56142 under 35 U.S.C. 365(c) is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 03/10/2020 has been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "One embodiment described herein provides a system for facilitating processing payment based on facial recognition”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," and in this case “described herein provides”. Correction is required.  See MPEP § 608.01(b).

Claim Term Interpretation
Input module – [0042]  … input module 208 (e.g., a keyboard or a pointing device).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 11, 13 uses the term “body-identification module” which lacks proper antecedent basis in the Specification. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 11, 16, and 17 uses the term “face-identification module” which lacks proper antecedent basis in the Specification. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 uses the term “facial-information-extraction module” which lacks proper antecedent basis in the Specification. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 uses the term “customer-identification module” which lacks proper antecedent basis in the Specification. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 uses the term “account-identification module” which lacks proper antecedent basis in the Specification. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 uses the term “transaction module” which lacks proper antecedent basis in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the “body-identification module”, “face-identification module”, “facial-information-extraction module”, “customer-identification module”, “account-identification module”, and “transaction module”  and the physical structural elements which corresponds to the cited software and how the modules are physically connected with the apparatus. Claims 11-20 list software element(s) but do not recite what physical structural perform contain and perform the function of the cited software element(s). To correct this deficiency, it must be clear which disclosed component is storing the software component. Further, the recited physical device which stores the software should recite the non-transitory embodiment of the application. 

Claim Interpretation – Method Steps
Claims 1-10 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is unclear what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it must be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it must be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation – “Whereby” (or “Wherein”) Clauses
Use of the phrase "whereby" or "wherein". A “whereby” or “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim [MPEP § 2111.04]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Litsur (PGPub Document No. 20180374099) in view of Hecker (U.S. Patent No. 10924476).
As per claim 1, Litsur teaches a computer-implemented method for facilitating processing a payment based on facial recognition, the method comprising:	obtaining, from a first camera (merchant’s camera device located at the entrance or another merchant POS device), visual information associated with a payment scene ([0072-0074]) which includes one or more in response to receiving a payment-initialization command ([0020] “The user computing device receives a merchant beacon device identifier broadcasted at the merchant location from the merchant beacon device and transmits the merchant beacon device identifier to the account management system”), obtaining, from a second camera (merchant’s camera device at the POS device), an image comprising faces of the one or more identifying, based on the visual information associated with the payment scene ([0072] [0075] “merchant camera devices” [0154]);	identifying a face in the image obtained from the second camera  based on user-identification information associated with the identified body ([0021]); and	extracting facial information (facial image template and/or distance between the pupils)  from the identified face, thereby facilitating a transaction of the payment based on the extracted facial information ([0023-0024] [0154] “[0154] In block 1040, the point of sale device 130 determines that the user 101 associated with the measured distance is likely attempting a transaction based on the match to the standard. The user 101 is  determined to be the user 101 that is attempting the transaction. The counting of pixels described herein is merely an example calculation. Any suitable method, such as a geometric method, a  mathematical method, a 3D modeling method, or other method may be utilized. For example, a 3D model may be created of the space before the point of sale device 130 using two or more cameras to map a 3D space”).

Litsur does not teach the remaining claims.

Hecker teaches a body performing a movement (gesturing) while entering the payment-initialization command ([Figure 3, elements 31, 320, 321, and 330][column 9, lines 13-27]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the security gesture authentication which includes both facial and gesture authentication as found Hecker with the facial recognition feature of Litsur since capturing a second biometric-based factor from the user for authentication significantly improves security, since facial authentication alone can be duped by photographs placed in front of a camera where facial authentication is performed. The gesture second biometric-based authentication factor significantly reduces the risk of circumventing facial-only authentication (Hecker [column 3, lines 38-44]). The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Litsur teaches the method of claim 1, wherein the visual information associated with the payment scene comprises a video or a still image ([0021 0136] “the merchant camera may capture more than one face in the image, video, or series of images”).

As per claim 3, 
Litsur teaches the method of claim 1, wherein identifying the body performing the movement comprises:	receiving timing information associated with the payment-initialization command; and	analyzing the visual information based on the received timing information ([0111-0112][0162] “timestamp”).

As per claim 4, 
Litsur does not teach the remaining claims.

Hecker teaches the method of claim 3, wherein analyzing the visual information comprises one or more of:	recognizing a posture of the body;	recognizing a movement of a portion of the body (gesturing); and	recognizing a position of the body or the portion of the body ([Figure 3, elements 31, 320, 321, and 330][column 9, lines 13-27]).

As per claim 5, 
Litsur teaches the method of claim 1, wherein the user-identification information comprises one or more of:	body posture information;	position information;	partial facial information (facial image template and/or distance between the pupils); and	apparel information ([0023-0024] [0154]).

As per claim 6, 
Litsur teaches the method of claim 1, wherein identifying the face comprises:	extracting, from each face included in the image, user-identification information associated with each face (facial image template and/or distance between the pupils [0023-0024] [0154]); and	comparing the user-identification information associated with each face to the user-identification information associated with the identified body ([Figure 10, elements 1010, 1020, and 1030] [0142-0144]).

As per claim 7, 
Litsur teaches the method of claim 6, further comprising:	in response to failing to find a match or finding multiple matches between the user-identification information associated with each face and the user-identification information associated with the identified body, displaying an error message (0087-0090] “if the user computing device captures a facial image that comprises incorrect dimensions, if part or all of the user's face is occluded, or if the image is too dark or too bright, the user computing device rejects the invalid facial image and displays a request directing the user to capture a subsequent facial image).

As per claim 8, 
Litsur teaches the method of claim 1, further comprising:	identifying a customer based on the extracted facial information ([Figure 10, elements 1040] [0153-0154]);	identifying an account corresponding to the identified customer ([Figure 10, elements 1050] [0156-0157]); and	completing the transaction (process the transaction) using the identified account ([0025 0058 0158 0163]).

As per claim 9, 
Litsur teaches the method of claim 1, wherein the payment-initialization command comprises one or more of:	a tapping on a touchscreen display;	a keystroke on a keyboard; and	a press of a physical button ([0126] “…the merchant POS device operator actuates an object on the user interface of the merchant POS device corresponding to the payment application payment option”).

As per claim 10, 
Litsur teaches the method of claim 1, wherein a field of view (FOV) of the first camera (be located at the entrance to capture users) is greater than a FOV of the second camera (located at the POS device) ([0073]).

As per claim 11, Litsur teaches an apparatus for processing a payment based on facial recognition ([Figure 12]).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/20/2021